Name: Commission Regulation (EC) No 701/96 of 17 April 1996 derogating from Regulation (EEC) No 2456/93 and amending Regulation (EC) No 613/96 as regards temporary measures relating to public intervention in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|31996R0701Commission Regulation (EC) No 701/96 of 17 April 1996 derogating from Regulation (EEC) No 2456/93 and amending Regulation (EC) No 613/96 as regards temporary measures relating to public intervention in the beef and veal sector Official Journal L 097 , 18/04/1996 P. 0035 - 0037COMMISSION REGULATION (EC) No 701/96 of 17 April 1996 derogating from Regulation (EEC) No 2456/93 and amending Regulation (EC) No 613/96 as regards temporary measures relating to public intervention in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 6 (7) and 22 a (3) thereof,Whereas Commission Regulation (EC) No 613/96 of 3 April 1996 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention (3) provides for temporary measures relating to public intervention in the beef and veal sector to provide extraordinary support in the light of exceptional circumstances; whereas the effectiveness of these measures may be further improved by accepting into intervention additional products, by derogating from the maximum weight for the carcases bought in and by bringing forward the date for the second invitation to tender in the month of April; whereas, as a result, it is necessary to amend Regulation (EC) No 613/96 and to derogate from Commission Regulation (EEC) No 2456/93 (4), as last amended by Regulation (EC) No 307/96 (5);Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding the third and fourth subparagraphs of Article 4 (1) of Regulation (EEC) No 2456/93, products in Category A classed O2 and O3 and products in Category C classed O3 and O4 in accordance with the Community classification scale shall be accepted into intervention.2. As an addition to Annex I to Regulation (EEC) No 2456/93, the differential between the intervention price of R3 quality and O4 quality shall be fixed for Category C at ECU 30 per 100 kilograms.3. As an addition to Annex II to Regulation (EEC) No 2456/93, the coefficient to be used for converting tenders submitted in respect of quality R3 into tenders for quality O4 shall be fixed for Category C at 0,194 (middle class).4. Article 10 of Regulation (EEC) No 2456/93 notwithstanding, the date for the submission of tenders for the second invitation to tender in the month of April 1996 shall be 19 April 1996 at 12 noon.Article 2 In Regulation (EC) No 613/96:1. The Annex is replaced by the Annex to this Regulation.2. Article 2 paragraph 1(b) and paragraph 2 are replaced by the following:'(b) Forequarters obtained from carcases or half-carcases as referred to in the aforementioned Article may be bought into intervention by the intervention agencies.`'2. By of derogation from Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum carcase weight referred to in that Article shall not apply.`Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to the second invitation to tender opened in the month of April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 86, 4. 4. 1996, p. 63.(4) OJ No L 225, 4. 9. 1993, p. 4.(5) OJ No L 43, 21. 2. 1996, p. 3.ANNEX 'ANNEX>TABLE>